t c memo united_states tax_court michael h gulley and paula m gulley petitioners v commissioner of internal revenue respondent docket no filed date blizabeth a copeland and stanley l blend for petitioners rosemary schell for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal income taxes as follows year taxpayer s deficiency michael h gulley dollar_figure paula m gulley big_number michael h and paula m gulley big_number - petitioner michael h gulley petitioner owned a percent general interest in the gsd limited_partnership gsd in on date petitioner filed a petition in bankruptcy which petitioners contend caused gsd’s tax_year to end gsd filed its final tax_return on date for the period january to date gsd had a loss of dollar_figure for that period petitioner’s distributive_share of that loss was dollar_figure causing a net_operating_loss nol for after concessions the sole issue for decision is whether petitioner for and petitioners for may carry forward an nol from resolution of this issue depends on our resolution of the following issues whether under sec_708 a or b gsd terminated on date as petitioners contend so that gsd’s loss for the period in before petitioner filed his petition in bankruptcy is allocated to petitioner and not his bankruptcy_estate or in as respondent contends we hold that gsd terminated in whether as petitioners contend under sec_706 a gsd’s tax_year closed as to petitioner on date causing gsd’s tax items such as the interest on the sunbelt note that accrued from january to date to be allocated to petitioner rather than to his bankruptcy_estate we hold that it did not - - whether as petitioners contend under sec_706 gsd’s loss for is allocated pro_rata to petitioner from january to date and to his bankruptcy_estate and martha johnston from july to date we hold that none of gsd’s loss for is allocated to petitioner whether as petitioners contend the bankruptcy trustee abandoned the administration of the bankruptcy estate’s gsd interest so that under u s c sec_554 the gsd interest reverted back to petitioner as if it had not entered the bankruptcy_estate we hold that the bankruptcy trustee did not abandon the gsd interest whether any of the nol survived after the nol was reduced pursuant to sec_108 by the amount of cancellation_of_indebtedness_income excluded from gross_income we hold that none did unless otherwise provided section references are to the internal_revenue_code in effect during the years in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners were married in and lived in san antonio texas when they filed their petition in this case petitioner was married to martha r johnston johnston formerly known as - - martha r gulley from date to date petitioners used the cash_method_of_accounting b gsd ltd formation and ownership---1984 to in date petitioner jeffrey schlesinger schlesinger j russell davis davis and thomas j smith smith formed gsd ltd a texas limited_partnership to acquire own operate improve maintain and lease big_number acres in bexar county texas known as the encino park project encino park gsd used the accrual_method of accounting petitioner was the sole general_partner of gsd he contributed an earnest money contract for the purchase of encino park in exchange for a 60-percent general_partnership interest in gsd gsd’s limited partners were schlesinger who owned a percent interest davis who owned a 9-percent interest and smith who owned a 1-percent interest the sunbelt and western savings loans in gsd sought to buy encino park for dollar_figure in date gsd negotiated with sunbelt service corp sunbelt and western savings association western savings to borrow the money to buy encino park on date petitioner and schlesinger guaranteed a dollar_figure million loan from sunbelt to gsd and petitioner signed as gsd’s general_partner a promissory note payable to sunbelt the sunbelt note the note was recourse as to gsd on date western savings lent gsd dollar_figure million western savings structured the loan as an dollar_figure million wraparound_mortgage that included the outstanding balance of sunbelt’s dollar_figure million note gsd conducted development activities and made sales from the encino park project from to gsd ownership----1987 to in date smith and davis assigned their limited_partnership interests in gsd to petitioner and schlesinger from date to date petitioner owned a 67-percent general_partnership interest and schlesinger owned a percent limited_partnership_interest in gsd encino park foreclosure and sunbelt note litigation the sunbelt note matured on date gsd did not repay the note at that time sunbelt treated the note as being in default and in date sued gsd petitioner and schlesinger in dallas county texas district_court gsd petitioner and schlesinger filed a counterclaim alleging that the foreclosure was wrongful on the grounds that the sunbelt note was not a loan and that sunbelt was a joint venturer in the project on date sunbelt foreclosed on encino park on date sunbelt bought encino park for dollar_figure million in -- - the foreclosure this left gsd petitioner and schlesinger owing a balance of dollar_figure on the sunbelt note gsd continued to accrue interest on the sunbelt note after foreclosure sunbelt sought to collect from petitioner individually because he was gsd’s general_partner and had guaranteed the note in date gsd petitioner and schlesinger sued sunbelt in federal district_court to recover encino park the plaintiffs alleged that the sunbelt note and guaranty were not enforceable that sunbelt was a partner and joint venturer of encino park and that the foreclosure was wrongful gsd petitioner and schlesinger also filed notices of lis pendens against sunbelt in date and date to ensure that encino park would not be sold before the court resolved their claims in date the state and federal suits were consolidated in federal district_court in date the state of texas filed a condemnation action against sunbelt gsd petitioner and schlesinger in state probate_court the state of texas ordered sunbelt gsd petitioner and schlesinger jointly to make condemnation payments of about dollar_figure million plus interest to the state probate_court in the condemnation proceeds were distributed to sunbelt’s successor_in_interest the resolution trust corp in partial payment of the loan deficiency to sunbelt - jj - schlesinger’s and petitioner’s bankruptcies in date schlesinger filed a petition with the bankruptcy court for the western district of texas under chapter of the u s bankruptcy code on date petitioner filed a petition with the bankruptcy court for the western district of texas under chapter of the u s bankruptcy code sunbelt tried to collect on the note until petitioner filed his bankruptcy petition petitioner was no longer liable on the sunbelt note at the time of trial in the instant case on the schedules filed with the bankruptcy court in date petitioner listed as his personal_property among other things the pending federal suit against sunbelt exact value unknown and his gsd partnership_interest which he valued at zero petitioner listed the following debts in his bankruptcy petition taxes he owed to other authorities dollar_figure secured claims dollar_figure and unsecured claims without priority dollar_figure including dollar_figure for the sunbelt note under the gsd limited_partnership agreement the filing of the petition in bankruptcy by petitioner terminated the partnership ’ petitioner was granted a discharge_in_bankruptcy secs and of the gsd limited_partnership agreement state in pertinent part the partnership shall terminate upon the bankruptcy of the general_partner unless within days after the effective date of such continued - - under chapter on date petitioner’s bankruptcy case closed in date gsd’s final partnership return gsd reported that interest accrued on the sunbelt loan from its initial return in until its final return for gsd reported assets loan balances and accrued interest on its and forms u s partnership return of income as follows end of year end of year year assets loan balance accrued interest dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number gsd accrued interest_expense on the sunbelt note of dollar_figure for from january to date on date gsd filed a form_1065 for the period from january to date which it designated as its final return petitioner signed gsd’s return for in his capacity as general_partner gsd deducted interest_expense of dollar_figure on its return gsd’s accrued interest_deduction the interest_deduction created a dollar_figure loss the loss because gsd reported no income the schedules k-1 partner’s continued bankruptcy a successor general_partner is elected by a majority in interest and not in numbers of the remaining partners - share of income credits deductions etc attached to the form_1065 allocated dollar_figure percent of the loss to petitioner dollar_figure and dollar_figure percent to schlesinger and his bankruptcy_estate settlement of the federal suit the counterclaim the federal court suit and notices of lis pendens initiated by gsd petitioner and schlesinger were settled with sunbelt and the bankruptcy trustee for petitioner’s chapter bankruptcy_estate in date gsd and the bankruptcy trustee for petitioner’s bankruptcy_estate agreed to release all claims against sunbelt with prejudice release all claims to encino park not disturb sunbelt’s title to encino park and release all claims to certain condemnation proceeds sunbelt agreed to pay dollar_figure to the bankruptcy trustee for petitioner and release all claims against gsd and petitioner petitioner’s tax returns for and petitioner’s filing_status for the years to was as follows joint with martha johnston for single for married_filing_separately for and joint with paula gulley for paula gulley filed as married_filing_separately for petitioner’s gsd partnership_interest was a community asset of petitioner and johnston thus one-half of the partnership loss was allocable to each of them petitioner and - johnston reported a net_operating_loss of dollar_figure based on his share of gsd’s accrued interest_deduction for on his return petitioner reported a net_operating_loss of dollar_figure from his schedule c profit or loss from business real_estate consulting business the nol as a result he could not make use of an nol in petitioner carried forward half of the nol to his return on their return petitioners carried forward the portion of the nol that petitioner did not use in petitioner and petitioners reported adjusted_gross_income loss net operating losses and tax_liability for to as follows nol reported tax_year agi reported on return on return liability dollar_figure dollar_figure -o- big_number big_number -o- big_number big_number dollar_figure big_number big_number paula gulley did not claim any of the net_operating_loss_carryover for opinion petitioner owned a 67-percent general_partnership interest in the gsd limited_partnership gsd on date on that date petitioner filed a petition in bankruptcy which petitioners contend caused gsd’s tax_year to end gsd filed a return it designated as its final tax_return on date for the period january to date gsd had a loss of dollar_figure for that period and allocated dollar_figure of that loss to petitioner petitioners contend that they may carry half of the nol forward to and under any of several theories the nol passed through gsd to its general_partner petitioner on date when according to petitioners gsd terminated gsd’s tax_year closed as to petitioner under sec_706 on date causing the partnership’s tax items such as the accrued interest on the sunbelt note to pass through to petitioner on that date gsd’s partnership loss for the period january to date should be prorated to petitioner under sec_706 and petitioner’s interest in gsd reverts to him because the bankruptcy trustee abandoned the partnership_interest under u s c sec_554 petitioners also contend that petitioner’s share of the nol was not extinguished by the amount of cancellation_of_indebtedness_income excluded from gross_income under sec_108 a whether the gsd partnership terminated on date whether gsd terminated on date under sec_708 b a petitioners contend that gsd terminated on date when petitioner filed his petition in bankruptcy petitioners also argue that gsd terminated because it carried on no business and had no assets after the encino park foreclosure ’ and had no partners after schlesinger and petitioner filed their petitions in bankruptcy we disagree a partnership terminates for tax purposes when no part of any business financial operation or venture of the partnership is carried on by any of its partners in a partnership see sec_708 b a for purposes of sec_708 a the date of termination is the date on which the winding up of a partnership’s affairs is completed see sec_1 b a income_tax regs winding up is not defined in the code or regulations petitioners point out that the gsd partnership_agreement states that gsd terminates upon the bankruptcy of the general_partner see supra note petitioners also point out that under texas law a person ceases to be a general_partner ina gsd’s partnership returns showed assets of dollar_figure for and dollar_figure for and sec_708 provides sec_708 termination --- general_rule for purposes of subsection a a partnership shall be considered as terminated only if-- a no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or b within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits - limited_partnership when he or she files a voluntary petition in bankruptcy see tex rev civ stat ann art 6132a-1 sec_4 a b west thus petitioners contend that petitioner ceased being the general_partner of gsd and gsd dissolved when petitioner filed the petition in bankruptcy on date we disagree the gsd provision which states that gsd terminated upon the bankruptcy of its general_partner did not cause gsd to terminate on date because federal_law not state law controls when a partnership terminates for federal tax purposes see 80_tc_506 state law dissolution does not cause a partnership to terminate for federal tax purposes 75_tc_191 affd 672_f2d_756 9th cir petitioners would not prevail even if state law controlled when a partnership terminated for tax purposes under texas law a partnership is not terminated on dissolution but continues until the winding up of partnership affairs is completed see tex rev civ stat ann art 6132b sec_30 west kelly associates v aetna casualty and sur co s w 2d tex petitioners contend that the winding up of gsd’s affairs was complete on date under texas law litigation of claims by and against partners is part of the winding up of a partnership see 964_f2d_1514 5th cir see generally crane bromberg - partnership sec_460 gsd petitioner schlesinger and sunbelt litigated the federal suit until date thus gsd was winding up when petitioner filed his petition in bankruptcy on date we conclude that gsd continued to exist for tax purposes until it settled the pending sunbelt litigation in date whether gsd terminated on date under sec_708 b b a partnership terminates for tax purposes if there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits see sec_708 b petitioner owned dollar_figure percent of the interests in capital and profits of gsd when petitioner filed the petition in bankruptcy the bankruptcy_estate succeeded to the tax_attributes of petitioner’s interest in gsd see sec_1398 g petitioners contend that petitioner should be treated as having sold or exchanged percent or more of his interest in gsd when the bankruptcy_estate succeeded to his interest in gsd we disagree that petitioner sold or exchanged his partnership_interest when he filed his petition in bankruptcy a transfer of a partnership_interest from a debtor to the debtor’s bankruptcy_estate is not a sale exchange or liquidation of the partner’s interest under sec_706 see sec_1398 smith v commissioner tcmemo_1995_406 petitioners contend that smith supports petitioners’ arguments and that smith did -- - not involve a partnership_interest or an interpretation of sec_1398 we disagree see smith v commissioner supra thus the transfer of petitioner’s interest in gsd to the bankruptcy_estate was not a sale_or_exchange and did not cause gsd to terminate see sec_1398 b whether petitioner sold or exchanged his interest in gsd on date under sec_706 a partnership’s tax_year closes with respect to a partner who sells or exchanges his interest in a partnership and with respect to a partner whose interest is liquidated see sec_706 a petitioners contend that petitioner’s bankruptcy caused him to cease being a general_partner in gsd under texas law and that his withdrawal from gsd triggered a distribution to him of the fair value of his interest see tex rev civ stat ann art 6132a-1 secs dollar_figure west thus petitioners contend that gsd’s tax_year closed as to petitioner under sec_706 on date we disagree we conclude for the reasons stated at paragraph a-2 above that petitioner did not sell exchange or liquidate his interest in the partnership for purposes of sec_706 a when he filed the bankruptcy petition c whether interest_expense is allocated pro_rata between petitioner and the bankruptcy_estate under sec_706 d petitioners contend that under sec_706 gsd’s losses for the period from january to date are allocated to -- - petitioner and its losses after date are allocated to the bankruptcy_estate because petitioner’s filing of the petition in bankruptcy and the bankruptcy estate’s succession to ownership of his interest in gsd caused a change in ownership of that interest we disagree petitioners point out that in smith v commissioner supra the commissioner disallowed a pro_rata portion of losses from real_estate rentals ie allowed the losses to the taxpayer for the part of the year before he filed in bankruptcy petitioners apparently contend that the commissioner followed the same procedure for the taxpayers’ partnership losses however the opinion in smith makes clear that the taxpayers failed to prove the amount of partnership losses or that they were incurred before the taxpayers filed in bankruptcy thus smith is silent on the point for which petitioners cite it here income gain loss deduction and credit of a partnership are treated as if received by the partner on the last day of the partnership’s tax_year see sec_706 thus if a partner commences a bankruptcy case before the last day of the partner’s tax_year and the bankruptcy_estate holds the partnership_interest on the last day of that year then that partner’s share of any income gain loss deduction or credit of the partnership is treated as earned by the bankruptcy_estate the bankruptcy_estate succeeded to petitioner’s interest in - gsd under sec_1398 and g when petitioner filed his petition in bankruptcy on date and it held petitioner’s interest in gsd at the end of gsd’s taxable_year date thus the bankruptcy_estate succeeded to petitioner’s share of the nol see sec_1398 petitioner’s transfer of his interest in gsd to the bankruptcy_estate was not a change in interest requiring an allocation of his distributive_share of gsd’s partnership items between himself and the bankruptcy_estate for purposes of sec_706 d whether the gsd partnership_interest was abandoned by the bankruptcy trustee and reverts to petitioner petitioners contend that petitioner’s interest in gsd was not administered by the bankruptcy trustee and thus it reverts to the debtor as though he had not filed a bankruptcy petition see u s c sec_554 west petitioners suggest that u s c sec_363 west lists use sale or lease of property as examples of what is contemplated by a bankruptcy trustee’s administration of an asset petitioners argue that the bankruptcy trustee did not administer the gsd partnership_interest because he filed no motion to sell exchange distribute lease use or hypothecate the gsd partnership_interest or to otherwise dissolve the partnership petitioners cite in re 908_f2d_588 10th cir for the proposition that a partnership asset abandoned by a bankruptcy trustee returns to the debtor petitioner as if the partnership -- - interest had never entered the bankruptcy we disagree that the bankruptcy trustee abandoned the gsd interest the trustee settled the sunbelt litigation for dollar_figure which was paid to the bankruptcy_estate thus he acted to preserve the value of petitioner’s partnership_interest respondent stated on brief that the bankruptcy trustee abandoned the gsd interest when the bankruptcy_estate closed petitioners misconstrue this as respondent’s concession that the trustee abandoned petitioner’s gsd interest on the contrary respondent was merely pointing out that the gsd interest was deemed to have been abandoned to petitioner under u s c sec_554 west when the bankruptcy case was closed in date respondent does not concede that the bankruptcy trustee abandoned the gsd interest during the pendency of petitioner’s bankruptcy rather respondent contends the opposite that is that the bankruptcy trustee acted to preserve the value of petitioner’s interest in gsd be whether sec_108 eliminates the nol respondent argues that no part of the nol remained after applying sec_108 petitioners contend that because petitioner did not elect to terminate his tax_year under sec_1398 the nol was a tax attribute of petitioner’s rather than of his bankruptcy_estate thus petitioners contend the nol was not extinguished by section - - because the reduction of tax_attributes under sec_108 b is determined by the bankruptcy_estate not the individual debtor see sec_108 we disagree that the nol was a tax attribute of petitioner petitioner’s interest in gsd passed to the bankruptcy_estate of petitioner on date when he filed the bankruptcy petition the nol was thus a tax attribute belonging to and usable by the bankruptcy_estate and it remained in the estate until petitioner was discharged from bankruptcy and the estate was terminated see sec_1398 the fact that petitioner did not elect a short taxable_year under sec_1398 does not entitle him to the nol as his tax attribute see kahle v commissioner tcmemo_1997_91 taxpayer could not use nol carryforward in the taxable_year in which he filed a petition in bankruptcy because he did not elect a short taxable_year under sec_1398 nol carryforward from prior year passed to bankruptcy_estate upon the filing of the petition petitioner succeeded only to the unused portion if any of the nol when his bankruptcy case closed in date see sec_1398 any amount excluded from gross_income under sec_108 is applied to reduce the tax_attributes such as nol’s of the taxpayer see sec_108 thus sec_108 requires that the nol be reduced by the amount of discharge_of_indebtedness income excluded from income under - - sec_108 see also 95_f3d_444 6th cir petitioners’ claim that firsdon does not apply in the instant case because it did not address the election under sec_1398 is without merit for the reasons stated above respondent’s determinations in the notices of deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 petitioner listed on his bankruptcy schedules liabilities totaling dollar_figure million which greatly exceeds half of the nol petitioners have not shown that any part of the nol remained after the sec_108 reduction accordingly decision will be entered for respondent
